Mr. Presiding Justice Fitch delivered the opinion of the court. 4. Building and construction contracts, § 63*—when contract complied with as to architect’s certificate. Where a contract provides that payment should be made “on the basis of 85% of the value of labor and material delivered and in place, as allowed by the architect’s certificates,” and the only certificate shown was that of the city architect, which did not show the “value of labor and material delivered,” there is no evidence of a failure to make payment as per contract.